Title: To Thomas Jefferson from Henry Dearborn, 23 February 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir
                            
                            February 23d. 1807
                        
                        Van horn who writes the enclosed letter is our assistant Agent to the trading house at that place, his
                            father gave it to me this morning.
                        Lt. Jackson is a brother to Mr. Jackson a Member of
                            Congress from Virginia. Lt. Jackson has sent on his resignation, dated in Decemr. under circumstancies that gave me some
                            uneasiness. 
                  your Huml. Servt.
                        
                            H. Dearborn
                            
                        
                    